Citation Nr: 0736264	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  00-17 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for a psychological 
disorder affecting a gastrointestinal disorder, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted an increased rating of 30 percent 
for the veteran's psychological disorder.

When this case was previously before the Board in July 2005, 
it was remanded to the RO for further development.


FINDINGS OF FACT

1.  The veteran's service-connected psychological disorder is 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily) due to sleep impairment 
and anxiety.  

2.  The veteran's associated gastrointestinal disorder is 
manifested by no more than recurrent epigastric distress, 
chronic gastritis, diarrhea with constant abdominal distress, 
and minimal diverticulosis.


CONCLUSION OF LAW

The schedular criteria for an increased rating for a 
psychological disorder affecting a gastrointestinal disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9421; 38 C.F.R. § 4.114, Diagnostic 
Codes 7346, 7307, 7319, 7327, 7323 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in April 2001 and March 
2006; a rating decision in May 1999; a statement of the case 
in June 2000; and a supplemental statement of the case in 
October 2001.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the August 2006 
supplemental statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When a single disability has been diagnosed both as a 
physical condition and a mental disorder, the rating agency 
shall evaluate it using a diagnostic code which represents 
the dominant (more disabling) aspect of the condition.  
38 C.F.R. § 4.126(d) (2007).

The veteran's psychological disorder affecting a 
gastrointestinal disorder has been rated under Diagnostic 
Code 9421.  38 C.F.R. § 4.130 (2007).  Under this diagnostic 
code, a 30 percent disability rating is assigned for a mental 
disorder (including anxiety) when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).
A 50 percent disability rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 30 percent for a 
psychological disorder.

In March 1999, the veteran underwent a VA mental disorders 
examination at which time he presented with complaints of 
multiple gastrointestinal problems.  He indicated that he 
used medication to control his anxiety and gastrointestinal 
disturbances.  Upon examination, he was adequately dressed 
and groomed.  He was alert and in full contact with reality, 
but was somewhat tense.  His answers were relevant, coherent, 
and logical.  There was no evidence of delusion, or suicidal 
or homicidal ideations.  He had domestic problems that 
included caring for an ailing wife and daughters and 
financial problems.  He reported a marked decrease in his 
sleep and nightmares.  His anxiety usually provoked his 
gastrointestinal discomfort and increased acidity.  His 
affect was adequate while his mood was tense.  He was 
oriented in person, places, and time.  His memory and 
intellectual functioning were maintained.  Judgment was fair 
while insight was superficial.  His condition was diagnosed 
as psychological factors (anxiety) affecting his physical 
condition (gastrointestinal system), with a GAF score of 55.

According to the American Psychiatric Association's 
Diagnostic and Statistic Manual of Mental Disorders, Fourth 
Edition (DSM-IV), a Global Assessment of Functioning (GAF) 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing in school).  A 
GAF of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or co-
workers).  A GAF score of 61 to 70 reflects some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and having some 
meaningful interpersonal relationships.

VA medical records dated in May 2000 reflect complaints of 
severe insomnia and gastroesophageal reflux.  Upon 
examination, he was alert and oriented times three.  He was 
logical, coherent, relevant, and euthymic.  His affect was 
appropriate without perceptual abnormalities.  His memory was 
intact and he had good judgment.  His condition was diagnosed 
as persistent insomnia.

During a VA mental disorders examination in April 2001, the 
examiner noted that there were no psychiatric hospitalization 
records in the claims file.  The veteran indicated that he 
had been unemployed since 1987 and claimed that he was unable 
to work due to his worsening mental condition.  He complained 
of anxiety, diarrhea, pain, and irritability due to his 
emotional reactions.  He stated that he avoided leaving his 
home due to his gastric problems.  Upon examination, he 
appeared clean, adequately dressed, and groomed.  He was 
alert and oriented times three.  His mood was anxious and his 
affect was constricted.  His attention and concentration were 
good.  His memory was fair and speech was clear and coherent.  
He had no hallucinations, or suicidal or homicidal ideations.  
Insight and judgment were fair and he exhibited good impulse 
control.  His condition was diagnosed as psychological 
factors (anxiety) affecting his physical conditions 
(gastrointestinal), with a GAF score of 70.

In an April 2006 VA primary care treatment record, he 
reported that he was feeling depressed, had insomnia, and 
sometimes lost his temper.

In April 2006, he underwent a VA mental disorders examination 
performed by the same VA physician who examined him in April 
2001.  The examiner again noted the absence of current 
psychiatric treatment records in the claims file.  He 
complained of gastric problems that worsened after a recent 
colonoscopy during which diverticulae were found.  He 
reported that he noticed bleeding and was suffering from 
diarrhea.  He underwent right inguinal hernia repair in the 
past and suffered from phlebitis and multiple other 
conditions.  He reported that his weight dropped from 180 to 
150 pounds in six months, in part due to his diet and 
treatment with anticoagulants.  He complained of insomnia, 
multiple somatic problems, and frustrations due to his 
inability to complete home tasks while caring for his ailing 
family.  He was very concerned with his bowel movements.  He 
reportedly became very anxious, suffered body pains and 
aches, had slurred speech, and suffered from episodes of 
shaking.  He experienced episodes of diarrhea and 
constipation when he got nervous.  Due to problems with his 
foot, he sometimes lost his balance and needed a cane to 
walk.  Upon examination, he was clean, adequately dressed, 
and groomed.  He was pleasant to approach and cooperative.  
He was alert and oriented times three.  His mood was anxious 
and his affect was restricted.  Attention and concentration 
were good, while memory was fair.  Speech was clear and 
coherent.  He had no hallucinations, or suicidal or homicidal 
ideations.  Insight and judgment were fair.  He exhibited 
good impulse control.  There was no impairment of his thought 
process or communication or inappropriate behavior.  He 
maintained minimal personal hygiene and performed all other 
aspects of daily living.  He did not report or describe any 
obsessive or ritualistic behaviors or impaired pulse control.  
Speech was clear, relevant, and logical with a normal pace.  
He denied panic attacks.  He exhibited severe anxiety 
reactions that affected his gastrointestinal condition.  He 
complained of chronic sleeping impairment even with 
treatment.  The examiner opined that his symptoms produced a 
moderate impairment of his social functioning and severe 
limitation for his laboral functioning.  The examiner further 
opined that his emotional reactions to: (1) his daily life 
situations; (2) physical limitations due to his physical 
condition; (3) familial responsibilities; and (4) his medical 
conditions produced continuous anxiety, sleeping impairment, 
irritability, frustration usually accompanied by 
constipation, diarrhea, and many other gastric problems.  His 
condition was diagnosed as psychological factors (anxiety) 
affecting medical (gastroenterological) condition, moderate 
to severe, with a GAF score of 50.

The Board finds that an evaluation in excess of 30 percent 
for the veteran's psychological disability is not warranted.  
While the veteran contends that his condition has worsened 
over time, the claims file is void of any records of mental 
health treatment.  The VA examination reports show that the 
veteran had clear and coherent speech, restricted or 
constricted affect, and fair memory and judgment.  He did not 
have gross memory loss or impairment.  While the April 2006 
VA mental disorders examination report reflects a GAF score 
of 50 which indicates serious symptoms, the same VA physician 
examined the veteran in April 2001 and assessed a GAF score 
of 70 indicative of mild symptoms, based upon the same or 
similar symptomatology.  Specifically, VA examinations in 
April 2001 and April 2006 both reflect that the veteran had 
an anxious mood, good impulse control, denied having 
hallucinations or homicidal or suicidal ideations, and was 
concerned about leaving his home due to his gastrointestinal 
disorder.  In addition, while the April 2006 report shows 
evidence of chronic sleep impairment, the veteran had no 
impairment of thought processes and denied obsessive or 
ritualistic behaviors and panic attacks.  The GAF score of 50 
assessed at the time of the April 2006 examination is 
inconsistent with similar symptomatology reported during the 
April 2001 examination which warranted a GAF score of 70.  
The competent medical evidence is void of findings that the 
veteran had a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; or difficulty in understanding complex 
commands.  There is no evidence of any impairment of short-
and long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
or impaired abstract thinking.  Therefore, the Board finds 
that the competent medical evidence does not support a rating 
greater than 30 percent for a psychological disorder.

In addition, because the veteran's psychological disorder 
affecting a gastrointestinal disorder involves both a mental 
and physical component, the Board must consider whether 
separate ratings applicable to the veteran's gastrointestinal 
disabilities would result in a higher rating.  38 C.F.R. 
§ 4.126 (2007).

Other potentially applicable codes include DCs 7346 (hiatal 
hernia), DC 7307 (gastritis), 7319 (irritable colon 
syndrome), and DC 7327 (diverticulitis).  The Board notes 
that, effective July 2, 2001, the rating criteria used to 
determine the severity of disabilities affecting the 
digestive system were revised.  However, there were no 
substantive changes to any of the aforementioned diagnostic 
codes.  38 C.F.R. § 4.114 (2007).

The veteran underwent a VA gastrointestinal examination in 
March 1999 during which he presented with complaints of 
epigastric pain associated with heartburn, pyrosis, acid 
reflux, and gastric distention.  He indicated that a hiatal 
hernia and gastroesophageal reflux were diagnosed by upper 
endoscopy three years ago at VA.  Diagnostic and clinical 
tests revealed an essentially normal BA swallow and ugis.  
His condition was diagnosed as hiatal hernia with 
gastroesophageal reflux, by history.

VA medical records dated in May 2000 reflect complaints of 
gastroesophageal reflux.

During a VA gastrointestinal examination in April 2001, he 
complained of a full sensation at stomach, early satiety, 
reflux acid, and food content most pronounced at night.  He 
slept with two pillows in order to avoid symptoms.  He 
complained of excessive bloating and reported that his 
symptoms did not improve with food digestion.  He claimed 
that his symptoms were worse when he was under stress and 
that severe epigastric pain and heartburn were relieved only 
by medication.  He denied vomiting, hematemesis, and melena.  
There was no history of circulatory disturbances after meals 
or hypoglycemic reactions.  He complained of frequent 
episodes of diarrhea especially under stressful situations, 
but denied constipation.  He also denied colic-type abdominal 
pain, nausea, and vomiting.  He had an upper endoscopy six 
months ago reported with reflux esophagitis.  Changes in 
weight were not reported.  Examination of the abdomen 
revealed normal peristalsis.  Clinical tests indicated a 
moderate sized sliding hiatal hernia.  His condition was 
diagnosed as a hiatal hernia.

In July 2002, during an examination of the abdomen bowel 
sounds were present at all quadrants.  The abdomen was non-
tender, non-distended, soft, and depressible.  There were no 
masses, organomegaly, or evidence of an inguinal hernia.  
However, there was evidence of hemorrhoids.

VA medical records dated in March 2003 show diagnoses of IBS 
(irritable bowel syndrome) and GERD (gastro-esophageal 
reflux).  Upon examination, the abdomen was soft without 
evidence of masses or visceromegaly.  He had a normal 
peristalsis.  In May 2003, he complained of abdominal pain, 
ascidity, poor digestion, and ABD distention.  He had 
sporadic diarrheic bouts.  There was no evidence of bleeding, 
but he had reflux at night.  Swallowing was normal.  Upon 
examination, the assessment was GERD and IBS.  In August 
2003, he had abdominal distention, acidity and reflux.  There 
was no dysphogia.  His weight was stable and he had a normal 
food tolerance.  The assessment remained GERD and IBS.  In 
October 2003, he complained that his GERD was not well 
controlled.  He denied weight loss and there was no evidence 
of hematuria or bleeding.  In January 2004, there was no 
evidence of bleeding, hematuria, hematochetia, melena, or 
hemoptises.  By January 2006, he had upper abdominal pain, 
acidity, reflux, and postprandial fullness.  There was no 
evidence of gross bleeding, but there was a weight loss of 20 
pounds.  The assessment was GERD, proctalgia.  He underwent 
an endoscopy in February 2006 and a colonoscopy in March 
2006.

He underwent a VA gastrointestinal examination in April 2006 
during which the examiner noted that an upper endoscopy in 
February 2006 was reported with a hiatal hernia and mild bile 
gastritis.  In March 2006, a colonoscopy was reported with 
spastic colon and minimal diverticulosis.  He complained that 
his gastric symptoms had recently worsened complicated by 
alternating episodes of constipation and diarrhea which were 
all worsened by stress.  He denied vomiting and hematemesis, 
but reported recent melena episodes which had resolved.  He 
complained of daily postprandial nausea that occurred in the 
afternoon, lasting three or four hours.  He weighed 156 
pounds which reflected a weight loss of 24 pounds over the 
last six months.  There was no evidence of ulcer disease.  He 
complained of epigastric pain exacerbated by stress and 
anxiety, an empty stomach, or after meals.  His condition was 
diagnosed as hiatal hernia with GERD, gastritis, IBS, and 
colon diverticulosis.

The veteran's hiatal hernia with GERD is contemplated by DC 
7346.  38 C.F.R. § 4.114 (2007).  Under DC 7346, a 60 percent 
rating is warranted where there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  In an April 2001 VA examination 
he denied any vomiting, hematemesis, or melena.  In January 
2004, there was no evidence of bleeding, hematuria, 
hematochetia, melena, or hemoptises.  In an April 2006 VA 
examination, he denied hematemesis, but reported recent 
melena episodes which later resolved.  There is no evidence 
of other symptoms productive of severe impairment.  
Accordingly, a rating of no more than 30 percent is warranted 
pursuant to DC 7346.  38 C.F.R. § 4.114 (2007).

The veteran's gastritis is contemplated by DC 7307 which 
warrants a 60 percent rating for chronic gastritis with 
severe hemorrhages, or large ulcerated or eroded areas.  As 
there is no evidence of severe hemorrhages or large ulcerated 
or eroded areas, a rating of no more than 30 percent is 
warranted pursuant to DC 7307.  38 C.F.R. § 4.114 (2007). 

The veteran's IBS is contemplated by DC 7319.  However, as a 
30 percent rating is the maximum rating under this diagnostic 
code, it cannot serve as a basis for an increased rating in 
this case.  38 C.F.R. § 4.114 (2007).

Finally, the veteran's colon diverticulosis can be rated 
under DC 7327 which does not contain rating criteria, but 
provides for rating the condition by analogy to irritable 
colon syndrome, peritoneal adhesions, or ulcerative colitis, 
depending on the predominant disability picture.  Under DC 
7323, ulcerative colitis warrants a rating of 60 percent for 
severe colitis with numerous attacks a year and malnutrition 
with fair health during remissions.  However, as the 
competent medical evidence documents only one occasion of 
minimal diverticulosis by colonoscopy in March 2006, a rating 
of no more than 30 percent is warranted pursuant to DC 7323.  
38 C.F.R. § 4.114 (2007).

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  There is no evidence 
that the veteran has been hospitalized for treatment of his 
psychological disorder.  With respect to his gastrointestinal 
disorder, the evidence reflects brief periods of 
hospitalization for endoscopies and colonoscopies.  However, 
there is no evidence of frequent periods of hospitalization 
for either the psychological or gastrointestinal disorder.  
Neither does the record reflect marked interference with his 
employment solely due to his service-connected disability.  
In correspondence dated in November 1988 and August 1991, the 
veteran indicated that he was forced to retire from his 
teaching position in 1986 due to difficulties with his foot, 
leg, and back, which made it impossible for him to engage in 
any work involving either prolonged sitting and standing, or 
bending and kneeling.  He stated that due to these 
disabilities, he had been refused employment.  In 
correspondence dated in March 2004, he stated that his 
nervous condition prevented him from working part-time.  
While the April 2006 VA mental disorders examination report 
states there is a severe limitation for laboral functioning, 
the veteran's statements seem to suggest that his 
unemployment is at least in some part due to his non-service 
connected disabilities which served as the basis for his 
retirement.  Here, the record does not support a finding that 
the veteran is unemployed due solely to his psychiatric and 
gastrointestinal disorder.  For these reasons, the Board 
finds that referral for consideration of the assignment of an 
extraschedular rating for this disability is not warranted.

Therefore, the Board finds that no available diagnostic code 
demonstrates that the veteran warrants a rating greater than 
30 percent for his psychological/gastrointestinal disorder.

The Board recognizes the veteran's own contention as to the 
severity of his psychological/gastrointestinal disorders.  
Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  As a layperson, 
however, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as whether the current 
symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As a result, the veteran's own 
assertions do not constitute competent medical evidence in 
support of an increased rating for a psychological disorder 
affecting a gastrointestinal disorder.

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim for a rating in 
excess of 30 percent for a psychological disorder affecting a 
gastrointestinal disorder and his claim is therefore denied.

ORDER

A rating in excess of 30 percent for a psychological disorder 
affecting a gastrointestinal disorder, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


